Motion to dismiss appeal granted, without costs, unless appellant perfects appeal, flies and serves record and brief on or before April 20, 1955, and is ready for argument at the May Term of this court, in which event the motion is denied. Appellant is required to obtain the findings of the board to perfect the record; and if unable to obtain them within a time reasonably required to.conform with this decision may in lieu thereof insert in the record an affidavit showing the precise steps taken to obtain such findings. Present — Foster, P. J., Bergan, Coon, Imrie and Zeller, JJ.